Citation Nr: 1759844	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

3.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

4.  Entitlement to a rating in excess of 10 percent for a left shoulder scar.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974.

This matter comes to the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The underlying issues of entitlement to service connection for degenerative joint disease of the lumbar spine and entitlement to a higher rating for a left shoulder disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied reopening the Veteran's claim for service connection degenerative joint disease of the lumbar spine in a December 1997 rating decision; the Veteran did not appeal that decision, nor did he submit new and material evidence within one year. 

2.  The evidence received since the December 1997 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for degenerative joint disease of the lumbar spine.

3.  The Veteran's single scar of the left shoulder is painful and tender to touch; however, it is linear and superficial, it is not unstable, and it does not exceed 12 square inches (77 sq. cm.).

CONCLUSIONS OF LAW

1.  A December 1997 rating decision that denied reopening the claim for service connection for a degenerative joint disease of the lumbar spine is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim for service connection for degenerative joint disease of the lumbar spine has been submitted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a rating in excess of 10 percent for a left shoulder scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Claim to Reopen

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it, the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

Here, the RO initially denied the Veteran's claim for service connection for a lumbar spine disability in December 1997 on the basis that there were no complaints of back pain in service and no evidence linking his postservice lumbar degenerative joint disease to service.  As the Veteran did not appeal this decision nor was new and material evidence submitted within one year of the decision, it is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  The present appeal stems from the Veteran's November 2014 application to reopen the claim for service connection for degenerative joint disease of the lumbar spine.  

Pertinent evidence received since the final rating decision in December 1997 includes a 1972 private hospital emergency room record from General Hospital of Monterey County that the RO received in February 2015.  This record notes that the Veteran was on active duty at the time and was stationed at Fort Ord.  It notes that he had some back pain and a dislocated left shoulder following a knife fight.  As this evidence relates to an unestablished fact in this case, i.e. in-service incurrence or aggravation of a disease or injury, and raises a reasonable possibility of substantiating the claim, the Board finds that it constitutes new and material evidence for purposes of reopening the claim.  38 C.F.R. § 3.156 (a); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004.  Consequently, the claim for service connection for degenerative joint disease of the lumbar spine is reopened.  

Increased Rating for Left Shoulder Scar

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran's scar disability did not significantly change during the appeal period and a uniform evaluation is warranted.

The record reflects that the Veteran has a single post-operative scar from a Magnuson-Stack repair, left shoulder arthroplasty, that was performed while he was in service in February 1973.  

Diagnostic Code (Code) 7804 of VA's rating schedule provides evaluations for scars that are unstable or painful.  A 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned if there are three or four scars that are unstable or painful.  An additional 10 percent evaluation is added if one or more scars are both unstable and painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Scars evaluated under Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  See Notes (1)-(3) to 38C.F.R. § 4.118, Code 7804. 

Code 7801 in particular provides for a 20 percent evaluation for scars other than of the head, face, or neck that are deep and nonlinear, that cover an area at least 12 square inches, but less than 72 square inches, with higher evaluations for scars of greater areas.  

Pertinent findings in this case include a 2011 VA examiner's notation that the Veteran's left shoulder surgical scar was well healed with no skin breakdown.  The examiner also remarked that the scar was not unstable and was not painful.  A September 2016 VA examiner similarly found that the scar was not unstable and did not impact the Veteran's work, although it was tender to palpation.  While the Veteran's scar tenderness on palpation is duly noted, this finding is presently reflected in his current 10 percent rating the criteria requiring one or two scars that are tender or unstable.  These findings do not support a higher than 10 percent rating in light of evidence showing that the scar is not both tender and unstable.  

Moreover, both the September 2011 and September 2016 VA examiners noted that the Veteran's left shoulder scar was linear, and the September 2016 examiner reported that it was not deep.  Additionally, the scar measured 20 centimeters in length at the 2011 VA examination and 14.5 centimeters in length at the September 2016 VA examination.  In light of these findings, a higher than 10 rating under Code 7801 is not warranted.

In short, the Veteran is not entitled to a rating in excess of 10 percent for his left shoulder scar under Code 7804 because he does not meet the 20 percent rating criteria requiring more than two scars that are either unstable or painful, or a scar that is both painful and unstable.  He also does not meet a higher than 10 percent rating under Code 7801 because the scar is linear and not deep and does not excess 12 square inches.  The Board has also considered other potentially applicable diagnostic codes pertaining to scars that are not of the head, face, or neck.  However, a higher or separate evaluation is not warranted at any point during this appeal as the record reflects that the scar is under a certain size, stable, and not productive of other disabling effects.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  


ORDER

New and material evidence having been submitted, the claim for service connection for degenerative joint disease of the lumbar spine is reopened.

A rating in excess of 10 percent for a left shoulder scar is denied.



REMAND

Service Connection for Degenerative Joint Disease of the Lumbar Spine

Now that the application to reopen the Veteran's claim for service connection for degenerative joint disease of the lumbar spine has been granted, the Board finds that additional development is warranted in order to make a fully informed decision on the merits of the underlying issue of service connection.  38 U.S.C.A. § 5103A(d).  In this regard, the record shows that the Veteran underwent a VA spine examination in March 2015 and was diagnosed as having lumbar spine degenerative joint disease.  However, the VA examiner did not render an opinion as the etiology of this diagnosis nor was he asked to.  Such an opinion is essential when considering that the crux of the appeal turns on the nexus element of service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This is in light of a documented complaint of back pain in service, a current diagnosis of lumbar degenerative joint disease, and on the Veteran assertions that he has had back pain since service.  Id; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Veteran must be afforded a new VA examination so that a nexus medical opinion can be obtained that is based on an examination of the Veteran and review of his claims file.  

Increased Rating for Left Shoulder Disability

The Veteran was last evaluated by VA for his service-connected left shoulder disability in September 2016.  That same year, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts this appeal.  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In short, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Here, although the VA examiner in September 2016 performed range of motion testing, there is no indication in the examination report that range of motion testing was conducted with and without weight-bearing, or that passive as well as active range of motion was tested, or that range of motion was conducted on the right (undamaged) shoulder.  As such, the Board finds that a remand is required in order to afford the Veteran a VA examination which complies with the Court's holding in Correia.  

While the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the requirements of the holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected left shoulder disability.

Also, the AOJ should ensure that the Veteran's service treatment records on file are complete as it appears that some records may be missing.  Finally, as the claim is being remanded, the Veteran's updated VA treatment records should be obtained.  38 U.S.C.A. § 51013A(c).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's service treatment records on file are complete.

2.  Update the claims file with any outstanding, pertinent VA treatment records.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability diagnosed as degenerative joint disease.   Any indicated tests and studies deemed necessary by the examiner (i.e. electromyography (EMG) and/or nerve conductions studies) should be performed and all clinical findings reported in detail.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken.

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to the following:

Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed lumbar spine disability, namely degenerative joint disease, was manifest in service or within a year of service separation. 

In providing these requested opinions, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

4.  Schedule the Veteran for an orthopedic examination to determine the current severity of his service-connected left shoulder disability.  The entire record must be reviewed by the examiner in conjunction with the examination. 

The findings must include range of motion studies, and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The left and right shoulders should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016). 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must explain the rationale for all opinions.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


